Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Durrell Kaye Jackson appeals the district court’s order dismissing without prejudice his 28 U.S.C. § 2241 (2012) petition. Jackson’s petition sought retroactive application of the Fair Sentencing Act, arguing that the Act invalidates his 2002 life sentence for engaging in a continuing criminal enterprise. Jackson was sentenced, however, prior to the effective date of the Act. We have reviewed the record and the arguments on appeal and conclude that Jackson’s claim is without merit. See United States v. Bullard, 645 F.3d 237, 248-49 (4th Cir.2011). Accordingly, we grant leave to proceed in forma pauperis and affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.